Judgment, Supreme Court, New York County (John Cataldo, J), rendered June 25, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, unanimously affirmed.
The People made a sufficiently particularized showing of an overriding interest justifying the court’s use of a screening procedure to exclude the general public from the courtroom during an undercover officer’s testimony, in order to protect his safety and effectiveness. The officer had numerous other cases pending in the courthouse, continued to work undercover in the vicinity of defendant’s arrest, and took specific precautions upon entering the courthouse because he feared being recognized as a police officer (see People v Jones, 96 NY2d 213 [2001]; People v Ramos, 90 NY2d 490, 498-499 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]). The screening procedure was narrowly tailored to accomplish its purpose. Concur—Saxe, J.P., Marlow, Sullivan, Gonzalez and Malone, JJ.